Citation Nr: 1142764	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served in the United States Air Force from June 1966 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part, denied entitlement to a TDIU.  

This case was previously before the Board in December 2010, when it remanded the Veteran's claim of entitlement to TDIU for an additional VA examination and referral to the Director of the VA Compensation and Pension Service (Director of C&P) for extra-schedular consideration.  The Veteran received a VA examination in January 2011.  The case was then referred to the Director of C&P for extra-schedular consideration, and its administrative review was completed in August 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which part of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to an appellant that described evidence potentially helpful to the appellant but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

The current appeal was initiated following a grant of service connection and assignment of disability ratings for a low back condition and radiculopathy of the left lower extremity.  In cases such as this, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the notice provisions of 38 U.S.C.A. § 5103(a) unnecessary because the purpose that the notice is intended to serve has been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Nevertheless, the record reflects that the Veteran has been provided with a meaningful opportunity to participate effectively in the processing of his claim for a TDIU.  An August 2005 VCAA letter informed the Veteran of the method in which VA determines eligibility for TDIU, which was provided to the Veteran before the RO's adjudication of his claim in July 2006.  

There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case; therefore no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which include the Veteran's service treatment records and private medical records.  The Veteran was also provided with two VA examinations pursuant to 38 C.F.R. § 3.159(c) (4) (2011).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board found in its December 2010 Remand that the Veteran's July 2006 VA examination was an inadequate basis on which to render an opinion regarding entitlement to TDIU.  The Veteran received an additional VA examination in January 2011.  The Board finds that the January 2011 VA examination is adequate, as the medical opinions and findings contained therein are predicated on a full review of the Veteran's claims file.  The examination report considers all of the pertinent evidence of record and statements of the Veteran, and it provides a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that there is no identified, available, and pertinent evidence which is not currently part of the claims files.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Additionally, the Veteran declined to present personal testimony in a hearing.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. 
§ 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This suggests a living wage.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2011); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  See 38 C.F.R. § 4.18 (2011).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  See Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  See 38 C.F.R. § 3.341(a), 4.19 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In addition to the above schedular formula for assigning a TDIU, a total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth above.  Such cases are referred to the Director of the C&P with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2011).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue is either raised by the veteran or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board has jurisdiction, however, to review the determinations of the Director of C&P or the VA Under Secretary for Benefits regarding a Veteran's entitlement to an extra-schedular rating.  See Anderson v. Shinseki, 23 Vet. App. 423 (2009).  

A veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on his claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran essentially contends that he is unemployable due to his service-connected disabilities.  The Veteran is service-connected for post operative status, herniated nucleus pulposus L5, rated as 40 percent disabling, and radiculopathy of the lower left extremity, rated as 10 percent disabling.  

The schedular requirements for TDIU have not been satisfied.  While the Veteran has one disability that is rated at 40 percent, his combined disability rating is not 70 percent or greater.  A schedular award of TDIU, therefore, is not warranted.  See 38 C.F.R. § 4.16(a) (2011).

The Board will next turn to an extra-schedular grant of TDIU.  The Veteran has consistently contended that he is unemployable as a result of his service-connected disabilities.  The Veteran last worked in approximately 2003 when he was employed as an aircraft maintenance engineer.  In a February 2006 statement, the Veteran explained that he chose to take an early retirement because of the daily pain he experienced at his job.  He described his pain as ongoing in his lower back, left hip, and left hamstring, and he stated that he could not walk, sit, or stand for long periods of time.  He further stated that he had a minimal ability to lift objects, and a limited ability to bend and stoop.  

A July 2006 VA examination report, based on the Veteran's reported history and without a review of the Veteran's claims file, stated that the Veteran had to medically retire from his civilian job due to his back problems.  The VA examiner noted that the Veteran's back pain had "worsened to the point of being quite severe as well as caused his medical retirement from his civilian job."  

In December 2010, upon review of the evidence of record, the Board remanded the Veteran's claim for an additional VA examination regarding the Veteran's ability to engage in gainful employment, and for ultimate referral to the Director of C&P for extra-schedular consideration.  

The Veteran was provided with a VA examination in January 2011.  The examiner conducted a physical examination of the Veteran and considered his medical history.  The Veteran's range of motion testing on the lumbar spine revealed painful motion to 45 degrees of forward flexion; 20 degrees of extension; 15 degrees of right and left lateral flexion; and 15 degrees of right and left lateral rotation.  A peripheral neurological examination revealed normal strength bilaterally in both upper and lower extremities.  The Veteran had diminished pinprick sensation on the left lower extremity consistent with L5 radiculopathy.  The Veteran reported no incapacitating episodes relating to his lumbar spine or left leg disabilities in the past five or six years.  The Veteran reported that he could not engage in prolonged standing, sitting, or walking.  The examiner concluded that the Veteran was precluded from physical and sedentary employment due to his service-connected conditions because he was unable to engage in prolonged standing, prolonged walking, or prolonged sitting.

Pursuant to the Board's December 2010 remand, the Veteran's case was then referred to the Director of C&P for extra-schedular consideration.  In August 2011, the Director of C&P completed an administrative review for consideration of an extra-schedular grant of TDIU.  The Director of C&P reviewed the evidence of record and specifically discussed the above physical findings of the January 2011 examination report.  The Director of C&P noted the Veteran's contention that he retired in 2003 due to his disabilities, but further noted that the Veteran's employer stated in 2006 that the Veteran lost no time in his final 12 months of employment due to his disability.  Instead, the Veteran's employer simply indicated that the Veteran retired, and the employer's statement made no reference to the Veteran's disability.  The Director of C&P noted that the Veteran was not in receipt of Social Security Administration disability payments, nor did the record contain evidence of hospitalizations, incapacitating episodes, or surgical procedures in the preceding six years relating to his service-connected conditions.  The Director of C&P noted that the Veteran took medication for back pain, but no other treatment for back pain or radiculopathy was of record since 2005.

The Director of C&P concluded that the objective findings did not support the January 2011 examiner's conclusion that the Veteran was precluded from all physical and sedentary employment.  The Director of C&P concluded that a review of all of the available evidence did not show that the Veteran's service-connected conditions, alone, rendered him unable to engage in gainful employment.

As noted above, although the Board is precluded from making an extra-schedular evaluation in the first instance, that constraint no longer applies because the Director of C&P has already specifically considered the matter.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also VAOPGCPREC 6-96.  Accordingly, the Board will proceed with its analysis.  

The Board has taken note of the August 2011 conclusion of the Director of C&P, and it has additionally reviewed the other pertinent evidence of record.  Upon review of the evidence of record, the Board agrees with the assessment of the Director of C&P that the Veteran does not warrant a TDIU because the evidence does not demonstrate that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The Board acknowledges that the January 2011 examiner found that the Veteran was precluded from physical and sedentary employment due to his service-connected conditions because he was unable to engage in prolonged standing, prolonged walking, or prolonged sitting.  This conclusion, however, is simply a recitation of the Veteran's reported symptoms without reference to the objective medical evidence of record.  To the extent that the conclusion contains a recitation of the Veteran's history, the Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993);  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Also contrary to the opinion that the Veteran was precluded for all gainful employment, the January 2011 VA examiner specifically noted that the Veteran' "can do his [activities of daily living]."  For similar reasons, the Board places relatively little probative weight on the opinion of the July 2006 VA examiner that the Veteran's disabilities "worsened to the point of being quite severe as well as caused his medical retirement from his civilian job."  

Thus, the Board places relatively little probative weight on the opinions of the July 2006 and January 2011 VA examiners that the Veteran is precluded from engaging in both physical and sedentary employment, and that he retired in 2003 due to his disabilities.  Instead, the Board places relatively greater weight on the absence of any medical treatment of the Veteran's service-connected disabilities since 2005, other than medication management and the negative opinion of the Director of C&P.  

The evidence does not show that the schedular ratings are an inadequate basis upon which to rate his current lower back and radiculopathy disabilities.  On the contrary, the Board notes that the Rating Schedule provides for higher ratings for both of the Veteran's disabilities.  Higher ratings are available for the Veteran's radiculopathy disability due to such symptoms as moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, or complete paralysis of the sciatic nerve.  Higher ratings are available for the Veteran's low back disability due to symptoms such as unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In this case, however, the Board's December 2010 decision determined that the criteria necessary for higher evaluations were not met.  The Veteran has not, to the Board's knowledge, appealed the Board's December 2010 schedular evaluations.  

Further, the preponderance of the evidence does not demonstrate that the Veteran's disabilities render him unable to secure or follow a substantially gainful occupation.  While the Board recognizes that the Veteran's service-connected disabilities would likely have an adverse impact on his occupation, this adverse impact alone is not sufficient to warrant the assignment of a TDIU, which is premised upon a total inability to secure or follow a substantially gainful occupation.  As noted above, the loss of industrial capacity is the principal factor in assigning schedular disability ratings in the first place.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, the pertinent regulations state that generally "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  Thus, in order for an extra-schedular rating to be assigned, there must be something more that creates an exceptional set of circumstances so as to warrant deviation from the standard schedular rating criteria.

In the instant case, the Veteran's schedular ratings for his disabilities reflect the  impairment of the Veteran's ability to work.  The record shows that Veteran was consistently employed from May 1990 to July 2003 as an Aircraft Maintenance Field Supervisor.  While the evidence of record indicates that the Veteran has not worked since that time, the record contains no objective evidence that the Veteran's service-connected disabilities interfered with his ability to engage in his prior job.  The Veteran's employer stated that the Veteran lost no time in his last twelve months of employment due to his disability, and the employer's stated reason for the Veteran's termination of employment was his retirement.  This lack of any objective evidence associating the Veteran's disabilities with his 2003 retirement, coupled with the lack of any evidence of medical treatment for his disabilities from 2005 until the present, indicates that the Veteran's circumstances are not so exceptional as to warrant deviation from the standard schedular rating criteria and assignment of a TDIU.

To the extent that the Veteran himself believes that his disabilities entitle him to a TDIU, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  However, the Board finds that the Veteran's contentions of a total inability to work are not supported by the objective evidence of record.  The Board has placed greater probative weight on the absence of pertinent medical evidence of record, the absence of evidence from his employer indicating that the Veteran's disabilities played a role in his ultimate termination of employment, and the opinion of the Director of C&P, all of which indicate that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  As the preponderance of the evidence is against the Veteran's claim for TDIU, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


